EXHIBIT 12.1 COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (dollars in thousands) Six months ended June 30, Fiscal year ended December 31, 2008 2007 2006 2005 2004 2003 Earnings: Income (loss) from continuing operations before income taxes $9,677 $13,071 $37,164 $28,386 $9,058 $6,460 Add: Fixed charges 4,375 10,104 12,925 14,882 16,339 13,239 Total earnings $14,052 $23,175 $50,089 $43,268 $25,397 $19,699 Fixed charges: Interest expense $2,385 $5,368 $6,834 $8,465 $9,293 $6,570 Estimate of interest within rental expense1 1,990 4,736 6,091 6,417 7,046 6,669 Total fixed charges $4,375 $10,104 $12,925 $14,882 $16,339 $13,239 Ratio of Earnings to Fixed Charges 3.21 2.29 3.88 2.91 1.55 1.49 1Amounts represent those portions of rental expense which is deemed representative of the interest factor.
